Citation Nr: 0518248	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-15 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as a nervous condition, post-traumatic stress 
disorder (PTSD), and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.  The veteran filed VA Form 21-526, Veteran's 
Application for Compensation or Pension, in September 1994.  
He claimed entitlement to service connection for a "nervous 
condition-ongoing since 1940's."  The claim remained 
unadjudicated until June 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In its decision, the RO denied service 
connection for PTSD.  The veteran filed his notice of 
disagreement (NOD) in November 2003.  

On VA Form 21-4138, Statement in Support of Claim, the 
veteran filed a claim of entitlement to service connection 
for hand tremors.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

In June 2005, the veteran filed a "Motion to Advance on the 
Docket."  His motion was granted under the provisions of 
38 U.S.C. § 7107 and 38 C.F.R. § 20.900(c). The Board 
determined that good or sufficient cause had been shown.  

The appeal is REMANDED to the RO via the Veterans Benefit 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.

REMAND

After a careful review of all evidence of record, the Board 
has determined that the veteran's claim of entitlement to 
service connection for a psychiatric disorder, claimed as a 
nervous condition, PTSD, and depression, must be remanded for 
compliance with applicable law relative to VA's duty to 
assist the veteran with further development of the evidence.  
Although the Board has not reviewed the claim with a view 
towards ascertaining the merits of the appeal, the Board has 
identified certain matters, which must be resolved, prior to 
adjudication of this claim.  

The veteran claims that he has incurred a "nervous 
condition," specifically PTSD and depression, as a result of 
his active duty service between November 1944 and November 
1946.  The veteran contends that he served on "clean-up" 
patrol, gathering the remains of mortally wounded soldiers, 
shortly after arriving in Germany.  He further asserts that 
he was subjected to enemy fire while stationed in the 
Philippines.  It is his contention that these stressful 
experiences have resulted in his present "nervous 
condition."

A VA examination is necessary to render a determination on 
the merits of the veteran's claim. 38 U.S.C.A. § 5103A(d).  
Under the Veteran's Claims Assistance Act of 2000 (VCAA), an 
examination is necessary to make a decision on a claim, if 
the evidence of record contains the following: (1) competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability and (2) the 
evidence indicates the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service, but (3) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

The record indicates that upon the veteran's separation 
examination dated in November 1946, the examiner found him to 
be always nervous.  The examiner indicated that the veteran 
became more jittery and tense since being in combat and 
serving in the European Theatre and Pacific.  The examiner 
further indicated that the veteran was still somewhat 
tremulous.  This condition was determined to exist prior to 
service, and aggravated thereby.  Subsequent to his discharge 
from service, the veteran has been diagnosed with depression, 
PTSD symptomatology, and anxiety.  The Board takes particular 
note of a VA outpatient treatment record dated in September 
2003, which indicated that while the veteran did not meet the 
PTSD diagnosis, it was possible that the veteran was 
adversely affected by handling dead bodies and the impact 
lasted through the present day.

Therefore, upon remand, a VA examination is necessary to 
determine the etiology of any current psychiatric condition, 
which may be present.  The examiner is asked to provide 
opinions to the specific questions delineated in the numbered 
paragraphs below.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should arrange for a VA 
examination of the veteran by a 
psychiatrist or other appropriate medical 
specialist including on a contract/fee 
basis if necessary, for the purpose of 
ascertaining the etiology of any 
psychiatric disorder, which may be 
present. 

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review.  Any further indicated special 
studies must be conducted.  

The examiner must address the following 
medical issues: (1) whether the veteran 
currently has a psychiatric disorder, to 
include PTSD, depression, nervousness, or 
anxiety; (2) if so, is it at least as 
likely as not (50 percent or greater 
likelihood) that the currently diagnosed 
psychiatric condition is related to the 
veteran's active military service on any 
basis, or if preexisting service, was 
aggravated thereby?  Any opinions 
expressed by the medical specialist must 
be accompanied by a complete rationale.

3.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinion to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the VBA 
AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
condition, claimed as a nervous 
condition, PTSD, and depression.  
	                
If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until the VBA AMC notifies him.

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


